Citation Nr: 1700912	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-17 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for traumatic brain injury (TBI) residuals.

2.  Entitlement to an initial evaluation in excess of 10 percent for ocular migraine headaches secondary to TBI, for the period on appeal prior to September 22, 2011.

3.  Entitlement to an evaluation in excess of 30 percent for ocular migraine headaches secondary to TBI, from September 22, 2011, to February 27, 2012.

4.  Entitlement to an evaluation in excess of 30 percent for ocular migraine headaches secondary to TBI, from February 27, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran also has a more recent appeal pending for entitlement to service connection for fibromyalgia, peripheral neuropathy, and peripheral vascular disease, and entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  In his November 2016 substantive appeal for these, he has requested a videoconference hearing before the Board.  As this appeal and hearing request is so recent, the requested hearing has not yet been scheduled; nor have these issues been certified for appeal to the Board.  Under the circumstances, the Board does not consider these issues as part of instant appeal as described on the Title page.  While the TDIU claim could be considered part and parcel of the increased rating claims decider herein under Rice v. Shinseki, 22 Vet. App. 447 (2009), in view of the change in the ratings as assigned in the decision below, and pending the outcome of the separate appeal for the additional service connection claims, TDIU will likewise not be further addressed in this decision.


FINDINGS OF FACT

1.  The Veteran's TBI residuals were productive of three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships, but not productive of subjective symptoms which moderately so impair him, or of deficits in memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, communication, or consciousness.   

2.  Prior to September 22, 2011, the Veteran did not exhibit migraine headaches with characteristic prostrating attacks occurring on an average once a month over a period of several months, or migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  From September 22, 2011, to February 27, 2012, the Veteran did not exhibit migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  From February 27, 2012, the Veteran exhibited migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but not in excess thereof, for TBI residuals have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

2.  The criteria for an initial evaluation in excess of 10 percent for ocular migraine headaches secondary to TBI, for the period on appeal prior to September 22, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for an evaluation in excess of 30 percent for ocular migraine headaches secondary to TBI, from September 22, 2011, to February 27, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

4.  The criteria for an evaluation of 50 percent, but not in excess thereof, for ocular migraine headaches secondary to TBI, from February 27, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated June 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his TBI residuals and headaches in September 2010, November 2010, September 2011, February 2012, April 2013, May 2013, and December 2015.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims increased ratings for his TBI residuals and his ocular migraine headaches.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10. 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

TBI residuals are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8045, based on three main areas of dysfunction:  Cognitive, emotional/behavioral, and physical.  Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified ("TBI Table").  Subjective symptoms are to be evaluated under the subjective facet of the TBI Table whether or not they are part of cognitive impairment, unless they have a distinct diagnosis that may be evaluated under a separate diagnostic code, such as Meniere's disease or migraine headaches.  VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, such dysfunction is to be evaluated under the TBI Table.  Physical and neurological dysfunction is to be evaluated separately under the appropriate diagnostic code.

The TBI Table contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th highest level of impairment labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  The 10 cognitive impairment facets are:  consciousness, communication, neurobehavioral effects, subjective symptoms, visual spatial orientation, motor activity, orientation, social interaction, judgment, and one facet encompassing memory, attention, concentration, and executive function.

There may be an overlap of manifestations of conditions evaluated under the TBI Table with manifestations of a comorbid mental or neurologic disorder or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, no more than one evaluation is to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of a TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

The Veteran's headaches are rated as migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this code, a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once in 2 months over a period of several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over a period of several months.  The maximum rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran underwent a VA examination in September 2010.  He reported tension headaches every few weeks, rated 6/10 and lasting for about an hour.  He reported experiencing dizziness several times per week secondary to his hypertension medication.  He reported no weakness or paralysis.  He reported sleep disturbances, including difficulty falling asleep and nightmares.  He reported moderate fatigue and some emotional malaise.  He denied problems with mobility, balance, or ambulation.  He reported moderate short term memory problems, as well as impaired attention and concentration.  He denied problems with speech or swallowing.  He reported frequent pain, from head to toe, of indeterminate cause.  He denied bowel or bladder problems.  He reported psychiatric symptoms related to his posttraumatic stress disorder (PTSD).  He reported suffering from erectile dysfunction.  He stated he had paresthesia in his hands and feet, impaired bilateral auditory acuity, and tinnitus.  He had no decreased sense of taste or smell and no history of seizures.  He attributed his hypersensitivity to sound to his PTSD.  He stated that he had sensitive eyes, leading to hypersensitivity to light.  He had no symptoms of autonomic dysfunction.  He denied any other problems.  The examiner assessed a mild impairment of memory, normal judgment, occasionally inappropriate social interaction, normal orientation, normal motor activity, normal visual spatial orientation, normal consciousness, neurobehavioral effects secondary to PTSD, and mild subjective symptoms, including intermittent dizziness, moderate headaches, tinnitus, frequent insomnia, and hypersensitivity to light and sound.  The examiner explained that the Veteran's neurobehavioral effects were the result of his PTSD and not the result of his TBI.

The Veteran underwent a second VA examination in November 2010.  He reported headaches with an achy-type pain in the posterior aspect, two to three times per week lasting several hours.  The headaches produced no nausea or vomiting but did result in light and sound sensitivity.  He did not have any incapacitating episodes related to the headaches.  He also reported dizziness occurring once or twice a day lasting 10 to 30 minutes.  He reported no problems with weakness or paralysis.  He reported sleep problems and related fatigue and malaise problems.  He reported no problems with mobility or balance.  He reported severe short term memory problems.  He reported no problems with speech, swallowing, bowels, or bladder.  The examiner noted that the Veteran has no erectile dysfunction related to his head injury.  His mood swings, anxiety, and depression were related to his PTSD.  He had no TBI-related sensory changes and his visual acuity had age-related change.  He reported hearing loss, but no problems with taste or smell.  He had no problems with seizures.  He had no problem with autonomic endocrine or cranial nerve dysfunction.  The examiner noted a mild TBI with residual light and sound sensitivity.

The Veteran underwent a VA examination of his vision in May 2011.  He was diagnosed with cataracts, refractive error, and visual symptoms of ocular migraine headaches.  The examiner noted that this episodic visual blur mildly interferes with the Veteran's activities of daily life.

The Veteran underwent a neurological VA examination in May 2011.  He was diagnosed with bilateral paresthesia of the feet secondary to lumbar spondylosis.  This diagnosis was based on a June 2010 MRI of the spine.  Furthermore, the examiner ordered electromyography of the upper extremities which revealed bilateral carpal tunnel syndrome.

The Veteran underwent another VA examination on September 22, 2011.  He reported problems with his memory, concentration, photophobia, and recurrent headaches.  He reported 4 to 5 headaches per week, rated at 5-6/10 and lasting all day.  He reported headaches with dizziness but also sometimes dizziness without a headache that can last up to 30 minutes.  He reported constant total body pain, stating that he has been diagnosed with fibromyalgia.  He reported numbness and tingling in his hands and feet, which the examiner noted is secondary to lumbar spondylosis and bilateral carpal tunnel syndrome.  The Veteran reported no difficulty with mobility except that it is painful to ambulate when his fibromyalgia is worse.  He reported chronic sleep disturbance related to nightmares about his time in Vietnam.  He reported moderate to severe fatigue which he believes is from his fibromyalgia.  The examiner noted the presence of psychiatric and neurobehavioral symptoms related to PTSD and not related to TBI.  The Veteran reported moderate memory impairment, decreased attention, difficulty concentrating, and difficulty with executive functions.  The examiner noted erectile dysfunction most likely related to vascular disease.  He reported hearing loss, tinnitus, and significant photophobia.  On examination, motor function and reflexes were normal.  There was objective evidence on testing of impairment of short-term memory, sustained concentration, abstract thinking, speed of processing, and semantic fluency.  Judgment, orientation, motor activity, visual spatial orientation, communication, and consciousness were normal.  There were three or more subjective symptoms that moderately interfere with work, instrumental activities of daily living, or relationships.  There were one or more neurobehavioral effects that frequently interfered with but did not preclude workplace or social interaction.  Social interaction was noted as frequently inappropriate; a second report, however, was entered by a psychiatrist based on review of the file, which noted social interaction as routinely appropriate.

VA treatment records reflect that in November 2011 the Veteran reported daily episodes of dizziness, lasting from 15 minutes to hours.  He described the episodes as an inability to keep his balance even when in a sitting position.  He was diagnosed with dizziness and prescribed medication.  A neurology consultation found no neurological problem.  In December 2011 he reported that his dizziness episodes continued and he also suffered headaches and generalized body aches.

The Veteran underwent another VA examination for headaches on February 27, 2012.  He reported daily ocular migraines with pulsating and throbbing pain on both sides of the head, lasting from 20 to 120 minutes.  Headaches were accompanied by light and sound sensitivity but no nausea or vomiting.  Migraines were prolonged and prostrating more than once per month.

VA treatment records reflect that in July 2012 the Veteran reported blurred vision in the right eye for the past 3-4 weeks which he associated with his ocular migraines.  On follow-up, however, he was diagnosed with a mild cataract in his right eye, which was subsequently removed via surgery.  After a September 2012 sleep study, the Veteran was diagnosed with severe obstructive sleep apnea.

The Veteran underwent a VA examination for his headaches in April 2013.  He reported constant daily headaches characterized by stabbing pain in the eyes, exacerbated by noise and light and accompanied by nausea, sensation disequilibrium, photophobia, and blurred vision.  The examiner found that there were no characteristic prostrating attacks of migraine headache pain, but there were very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner noted that the Veteran reported an inability to work due to inability to concentrate when experiencing a headache.  An MRI showed no significant abnormality to account for a clinical history of headaches and vertigo.

The Veteran underwent another TBI VA examination in May 2013.  There were no complaints of impairment of memory, attention, concentration, or executive functions.  Judgment was normal.  Social interaction was routinely appropriate.  The Veteran was always oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was normal.  There were no subjective symptoms.  There were no neurobehavioral effects.  Communication was normal.  Consciousness was normal.  There were no residuals.  The examiner opined that there were no current sequelae to the Veteran's TBI.

VA treatment records reflect that in March 2015 the Veteran reported 3 migraines with aura per week.  In April 2015 he reported ocular migraines 3-4 times per week and was referred to a neurology consultation, where he reported global headaches almost daily.  Headaches were accompanied by some visual blurring and focusing difficulty.  In November 2015, the Veteran reported by telephone an increase in headaches, which now occurred daily and lasted a few hours to all day.  He was prescribed medication.

The Veteran underwent another VA examination in December 2015.  He reported daily headaches, rated at 7-9/10, lasting 30 minutes to 6 hours.  He reported ocular migraines, almost daily, that feel like a knife through the eyes.  The examiner found that there were no characteristic prostrating attacks of migraine or non-migraine headache pain.  There were no complaints of impaired memory, attention, concentration, or executive function.  Judgment was normal.  Social interaction was routinely appropriate.  The Veteran was always oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was normal.  There were no subjective symptoms.  There were no neurobehavioral effects.  Communication was normal.  Consciousness was normal.  There were no residuals.  The examiner opined that headaches were unrelated to TBI.

VA treatment records reflect that at a January 2016 neurology consultation the Veteran reported worsening headaches.  He reported that he did not try the medication prescribed in November 2015 because he read the side effects.

As an initial matter, the Board notes that an increased evaluation for TBI is not available based on psychological symptoms, as the Veteran is already compensated for these as symptoms of PTSD, the evaluation for which contemplates such cognitive symptoms, and is based in part on a December 2015 VA examination which found that all psychological symptoms were related to PTSD and not to his TBI.  Similarly, the September 2010 VA examiner found that neurobehavioral effects were secondary to PTSD and not to TBI.  To increase his compensation for these symptoms would therefore be unlawful pyramiding.  38 C.F.R. § 4.14.  For these reasons, the Board finds that the Veteran's TBI is not productive of neurobehavioral effects, inappropriate social interaction, or of impairment of memory, attention, concentration, or executive functions.

The Board finds that an initial evaluation of 10 percent is warranted for the Veteran's TBI residuals based on subjective symptoms.  Specifically, his TBI residuals include three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  Here, such symptoms include the Veteran's consistent reports of intermittent dizziness, hypersensitivity to light, and hypersensitivity to sound, all of which are listed in the criteria for mild impairment due to subjective symptoms in the TBI table.  Several VA examiners noted an absence of subjective symptoms, but there was no attempt to reconcile these findings with the consistent reports in the Veteran's treatment records.  Similarly, the September 2011 VA examiner found that three or more subjective symptoms moderately impaired the Veteran which would warrant a higher 40 percent rating under the TBI Table.  These symptoms, however, were listed as marked fatigue, headaches, and blurred vision.  The Veteran is already compensated for his headaches, and thus his TBI compensation cannot contemplate those symptoms.  Furthermore, the Veteran attributes his fatigue to his diagnosis of fibromyalgia.  Finally, his May 2011 vision examination found that blurred vision only mildly impaired his functioning, and in any event he was subsequently diagnosed with cataracts which were surgically removed.  For these reasons, the Board finds that an initial evaluation of 10 percent is warranted for the Veteran's TBI residuals based on subjective symptoms.  

The Board further finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's TBI residuals.  As discussed above, the Board finds that the Veteran is already compensated for any neurobehavioral effects, inappropriate social interaction, or impairment of memory, attention, concentration, or executive functions, and TBI is therefore not productive of such symptoms.  There is no evidence of deficits in judgment, orientation, motor activity, visual spatial orientation, communication, or consciousness.  For these reasons, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's TBI residuals.

With respect to the period on appeal prior to September 22, 2011, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's headaches.  Higher ratings are available for migraine headaches with characteristic prostrating attacks occurring on an average once a month over a period of several months, or for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  There is no evidence of manifestations of such severity.  At his September 2010 VA examination, the Veteran reported that his headaches lasted about an hour several times per week.  These headaches were described as tension headaches and there is no indication that they could be characterized as prostrating.  Furthermore, at his November 2010 VA examination he denied incapacitating episodes.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's headaches prior to September 22, 2011.

With respect to the period from September 22, 2011 to February 27, 2012, the Board finds that an evaluation in excess of 30 percent is not warranted.  A higher evaluation is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence does not establish manifestations of such severity.  At his September 2011 VA examination, the Veteran reported 4-5 headaches per week lasting all day, but there is not evidence of very frequent prostrating and prolonged attacks.  For these reasons, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's headaches from September 22, 2011, to February 27, 2012.

With respect to the period from February 27, 2012, the Board finds that an evaluation of 50 percent is warranted for the Veteran's headaches.  Such a rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence is at least in equipoise as to manifestations of such severity.  In February 2012, he reported daily ocular migraines with pulsating and throbbing pain which became prostrating more than once per month.  The Veteran reported constant pain from headaches at his April 2013 examination.  Although the examiner found that there had been no prostrating attacks related to migraine pain, the examiner indicated that there were very frequent completely prostrating and prolonged attacks related to non-migraine headache pain without fully articulating any reasoning for this distinction.  While the December 2015 VA examiner found that there were no prostrating attacks of migraine or non-migraine headache pain, this finding was not reconciled with the previous consistent reports by the Veteran that he experienced frequent prostrating attacks.  The Veteran has consistently reported prostrating and prolonged attacks of his migraines, and there is no evidence in the record to contradict the credibility of these reports.  As these prostrating attacks occur more than once a month, they warrant higher than the currently assigned 30 percent rating.  For these reasons, the Board finds that an evaluation of 50 percent is warranted for the Veteran's ocular migraine headaches for the period from September 22, 2011.  An evaluation in excess of 50 percent is not warranted because 50 percent is the maximum schedular evaluation available for migraine headaches.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including headaches, prostrating attacks, dizziness, and sensitivity to light and sound, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his TBI residuals and headaches are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).




ORDER

An initial evaluation of 10 percent, but not in excess thereof, for TBI residuals is granted, subject to the laws and regulations governing the payment of VA benefits.

For the period on appeal prior to September 22, 2011, an initial evaluation in excess of 10 percent for ocular migraine headaches secondary to TBI is denied.

For the period from September 22, 2011, to February 27, 2012, an evaluation in excess of 30 percent for ocular migraine headaches secondary to TBI is denied.

For the period from February 27, 2012, an evaluation of 50 percent, but not in excess thereof, for ocular migraine headaches secondary to TBI is granted, subject to the laws and regulations governing the payment of VA benefits.


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


